

116 HR 4608 IH: Pell Plus Act of 2019
U.S. House of Representatives
2019-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4608IN THE HOUSE OF REPRESENTATIVESOctober 4, 2019Mr. Kilmer (for himself, Mrs. Brooks of Indiana, and Mr. Peters) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to create the Pell Plus program.
	
 1.Short titleThis Act may be cited as the Pell Plus Act of 2019. 2.Pell Plus programSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended by adding at the end the following:
			
				(9)Pell Plus program
 (A)For each award year for which a student receives a Federal Pell Grant and meets the requirements of subparagraph (B), the Secretary shall award such student an additional Federal Pell Grant in an amount equal to the amount of the student’s Federal Pell Grant award determined under paragraph (2)(A) for such award year.
 (B)A student meets the requirements of this subparagraph, if the student— (i)during the award year during which the student receives the additional Federal Pell Grant under subparagraph (A)—
 (I)is enrolled in the student’s first undergraduate baccalaureate course of study at a Pell Plus institution; and
 (II)is maintaining progress toward completion of such course of study in not more than a total of 4 academic years; and
 (ii)has completed 4 semesters, or the equivalent, of such course of study. (C)The period during which a student receives an additional Federal Pell Grant under subparagraph (A) shall be included in calculating the duration limits with respect to such student under subsection (c)(5), and to the extent that such period was a fraction of a semester or the equivalent, only that same fraction of such semester or equivalent shall count towards such duration limits.
 (D)For purposes of this paragraph, a Pell Plus institution is an eligible institution for purposes of this subpart that—
 (i)notifies the Secretary that the institution desires to participate in the program under this paragraph;
 (ii)agrees to provide, to each student receiving an additional Federal Pell Grant under subparagraph (A), for each award year for which the student receives such additional Federal Pell Grant—
 (I)a notification about whether the student is maintaining the progress toward completion required under subparagraph (B)(i)(II); and
 (II)an amount of funds— (aa)equal to such additional Federal Pell Grant; and
 (bb)using the resources of the institution, such as— (AA)an institutional grant or scholarship;
 (BB)through a tuition or fee waiver; or (CC)foundation or other charitable organization funds; and
 (iii)the Secretary determines meets the requirements of this subparagraph. . 3.Information dissemination activitiesSection 485(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(a)(1)) is amended—
 (1)by striking and at the end of subparagraph (U); and (2)by striking the period at the end of subparagraph (V) and inserting ; and; and
 (3)by adding at the end the following:  (W)in the case of an institution that is a Pell Plus institution under section 401(b)(9), any applicable information with respect to the institution’s participation in the program under such section..
 4.Effective dateThe amendments made by this Act shall take effect with respect to award year 2020–2021 and each succeeding award year.
		